[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO REARGUE THEDEFENDANT'S MOTION FOR DISMISSAL AND MOTION FOR STAY
The court has taken into its consideration the defendant's Motion to Reargue defendants' Motion to Dismiss and Motion for Stay, the court having denied both motions.
The main thrust of their request to reargue is that they were not able to appear in person to make an oral argument supporting their position on the Motions for Dismissal and Stay due ot [to] the late delivery of their mail, a condition that their affidavit indicates they were aware of. They do not in their motion indicate in what way any oral argument would have presented the court with any information not contained in their motion nor do they indicate in what way the court's decision failed to address the arguments set forth in their original motion. In addition, the defendants do not cite any rule of law wherein a non-resident litigant is entitled to any special privileges. They have in fact filed pro se appearances and would have received the same calendar that any other counsel received, albeit their mail may have taken somewhat longer for delivery. It is defendants' responsibility to know when their motions were going to be heard. CT Page 3755
Furthermore, defendant's Motion for Dismissal and Motion for Stay are based upon the existence of a similar action in the United States District Court for the District of Connecticut. The plaintiff, in its objection to defendant's Motion to Reargue, indicates that the district court action has been dismissed. If this is so, then the issues are moot.
Defendant's Motion to Reargue is denied.
The Court Curran, J.